Title: The Printer to the Reader, 2 October 1729
From: Franklin, Benjamin
To: 


The attacks of the Busy-Body, Keimer’s business incompetence, the flatness of his paper plodding doggedly through the letter A of Chambers’ Cyclopaedia, all combined to keep the Universal Instructor in all Arts and Sciences from getting either subscribers or advertisers. Keimer’s creditors, growing apprehensive, had him seized in June, and the paper missed an issue as a result. Thereafter things worsened rapidly. On September 18 he announced his intention of leaving Pennsylvania, and on September 25—in Number 39, his last—he published his decision to sell the paper. “Yet that his generous Subscribers may not be baulk’d or disappointed, he has agreed with B. Franklin and H. Meredith, at the New Printing-Office, to continue it to the End of the Year, having transfer’d the Property wholly to them, [D. Harry declining it] and probably if farther Encouragement appears, it will continue longer.” The first issue under the new management appeared on October 2. Its title was shortened, its layout and typography were improved, it printed more local news, and it began with a statement of editorial policy.
 
The Pennsylvania Gazette being now to be carry’d on by other Hands, the Reader may expect some Account of the Method we design to proceed in.
Upon a View of Chambers’s great Dictionaries, from whence were taken the Materials of the Universal Instructor in all Arts and Sciences, which usually made the First Part of this Paper, we find that besides their containing many Things abstruse or insignificant to us, it will probably be fifty Years before the Whole can be gone thro’ in this Manner of Publication. There are likewise in those Books continual References from Things under one Letter of the Alphabet to those under another, which relate to the same Subject, and are necessary to explain and compleat it; these taken in their Turn may perhaps be Ten Years distant; and since it is likely that they who desire to acquaint themselves with any particular Art or Science, would gladly have the whole before them in a much less Time, we believe our Readers will not think such a Method of communicating Knowledge to be a proper One.
However, tho’ we do not intend to continue the Publication of those Dictionaries in a regular Alphabetical Method, as has hitherto been done; yet as several Things exhibited from them in the Course of these Papers, have been entertaining to such of the Curious, who never had and cannot have the Advantage of good Libraries; and as there are many Things still behind, which being in this Manner made generally known, may perhaps become of considerable Use, by giving such Hints to the excellent natural Genius’s of our Country, as may contribute either to the Improvement of our present Manufactures, or towards the Invention of new Ones; we propose from Time to Time to communicate such particular Parts as appear to be of the most general Consequence.
As to the Religious Courtship, Part of which has been retal’d to the Publick in these Papers, the Reader may be inform’d, that the whole Book will probably in a little Time be printed and bound up by it self; and those who approve of it, will doubtless be better pleas’d to have it entire, than in this broken interrupted Manner.
There are many who have long desired to see a good News-Paper in Pennsylvania; and we hope those Gentlemen who are able, will contribute towards the making This such. We ask Assistance, because we are fully sensible, that to publish a good News-Paper is not so easy an Undertaking as many People imagine it to be. The Author of a Gazette (in the Opinion of the Learned) ought to be qualified with an extensive Acquaintance with Languages, a great Easiness and Command of Writing and Relating Things cleanly and intelligibly, and in few Words; he should be able to speak of War both by Land and Sea; be well acquainted with Geography, with the History of the Time, with the several Interests of Princes and States, the Secrets of Courts, and the Manners and Customs of all Nations. Men thus accomplish’d are very rare in this remote Part of the World; and it would be well if the Writer of these Papers could make up among his Friends what is wanting in himself.
Upon the Whole, we may assure the Publick, that as far as the Encouragement we meet with will enable us, no Care and Pains shall be omitted, that may make the Pennsylvania Gazette as agreeable and useful an Entertainment as the Nature of the Thing will allow.
